DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/18/2022 has been entered.
Response to Amendment
	This office action is responsive to the amendment filed on 05/18/2022. As directed by the amendment: claims 1, 5, 21, and 25 have been amended and claims 9-20 have been cancelled.  Thus, claims 1-8 and 21-28 are presently pending in this application. 
Response to Arguments
Applicant's arguments, pages 7-8, filed 05/18/2022 have been fully considered but they are not persuasive. The applicant amended the claim to include: “wherein the woven pocket flap includes a mouth configured to provide access to the opening woven pocket flap, the mouth facing a proximal or a distal direction”. The applicant argues that Van Hulle et al. {US PG Pub 2018/0202082) lacks this feature and directs the annotated Fig. 4. While the Fig. 4 shows the mouth of the woven pocket flap being parallel to the longitudinal axis of the tubular graft, the specification of Van Hulle explicitly discloses: (see [0074], “Other positions of the slit opening 130, such as perpendicular to the longitudinal axis of the longitudinal tubular graft portion, or at another angle relative to the longitudinal axis of the longitudinal tubular graft portion, are contemplated). As such, when the slit opening is perpendicular to the longitudinal axis (in Fig. 4, rotating 130 the slit opening 90 degrees) it would be facing either the distal or proximal direction. For the above reason, the rejections of the claims will be maintained.
 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 and 21-28 are rejected under 35 U.S.C. 102(a){l) as being anticipated by Van Hulle
et al. {US PG Pub 2018/0202082), hereinafter known as "Van Hulle."
With regards to claim 1, Van Hulle discloses (Figures 12A-12D) a tubular graft 380 for use in a
stent graft, the tubular graft 380 comprising:
	a first woven layer 390 that forms a first side of the tubular graft 380, the first woven layer
having a set of first warp ends;
a second woven layer 396 that forms a second side of the tubular graft 380, the second woven
layer having a set of second warp ends, wherein the second warp ends are distinct from the first warp
ends (on different edges of the tubular graft, therefore are distinct); and
a woven pocket flap 386 that extends from the first woven layer 390, wherein a pocket opening
388 (see opening in Figure 12D) is defined between the woven pocket flap 386 and the first woven layer
390, and wherein the woven pocket flap includes at least one common weft yarn with the first woven
layer 390 (paragraph 61)
	wherein the woven pocket flap 386 includes a mouth 130 (see Figure 4) configured to provide access to the opening woven pocket flap 386, the mouth 130 facing a proximal direction or a distal direction (see paragraph 74 “Other positions of the slit opening 130, such as perpendicular to the longitudinal axis of the longitudinal tubular graft portion, or at another angle relative to the longitudinal axis of the longitudinal tubular graft portion, are contemplated, this entails that 130 would be rotated 90 degrees to either towards a proximal or a distal direction). 
With regards to claim 2, Van Hulle discloses wherein the woven pocket flap 386 includes a set of third warp ends, and wherein within a pocket area, the third warp ends are distinct from the first warp ends and the second warp ends (Paragraph 71- warp ends used in weaving the inner tubular wall should be kept separate from the warp ends being used in weaving the outer tubular wall to be sure
that the pouch is woven to maintain a functional internal open area).
With regards to claim 3, Van Hulle discloses wherein the woven pocket flap includes a triangular shape, wherein a first portion of the triangular shape has more warp ends than a second portion of the
triangular shape, and wherein the first portion is adjacent to the pocket opening (see annotated figure 4
below - first (bottom) portion is adjacent the pocket opening as shown below. The pocket opening is
simply the opening within the woven pocket flap, and thus the triangular shape of the pocket flap has a
triangular-like opening - hence the first and second portions of the triangular shape both being adjacent to the pocket opening). 

    PNG
    media_image1.png
    518
    899
    media_image1.png
    Greyscale

With regards to claim 4, Van Hulle discloses further comprising a second woven pocket flap 392
that extends from the second woven layer 396, wherein a second pocket opening 394 is defined between the second woven pocket flap 392 and the second woven layer 396, and wherein the second woven pocket flap 392 includes at least one common weft yarn with the second woven layer 396 (paragraph 90 - integrally woven tubular graft containing two circumferential pouches).
With regards to claim 5, Van Hulle discloses further comprising a second woven pocket flap 392, wherein a mouth 398 is formed by the first woven pocket flap 386, and wherein the mouth 398 faces the proximal direction (see paragraph 74 and claim rejection 1 above) for receiving a first portion of a stent and wherein a second mouth 400 formed by the second woven pocket flap 392 faces the distal direction (see paragraph 74 and claim rejection 1 above) for receiving a second portion of the stent (paragraphs 50 and 52).
	With regards to claim 6, Van Hulle discloses wherein the pocket opening receives a portion of a
stent (paragraphs 50 and 52).
	With regards to claim 7, Van Hulle discloses wherein a securement point (Applicant defines
securement point thermal bonding, a sewn knot or other sewn structure, one or more applied
adhesives, and/or any other suitable structure or method; Van Hulle's securement points gives examples
of stitch, adhesive, or otherwise; therefore both securement points are functionally equivalent as they
lock a stent/element in place) is formed between the woven pocket flap and the first woven layer to
lock the portion of the stent within the pocket opening, and wherein the securement point is spaced
from an edge of the woven pocket flap (paragraph 51- slit opening may be closed by stitch, adhesive, or
otherwise, in order to, for example, hold in position an element which has been placed in the pouch).
With regards to claim 8, Van Hulle discloses wherein a mouth 402 for accessing the pocket
opening 388 extends radially outward from to an exterior surface of the tubular graft 380 (Figure 12C- 12D - longitudinal pouch 398 comprises a slit opening (mouth) 402, therefore the slit opening 402 may extend radially outward due to the common features of a slit being able to open out in a radial fashion; as well as slit opening 402 being part of a pouch 398, pouches having circular features).
With regards to claim 21, Van Hulle discloses (Figures 12A-12D) a tubular graft 380 for use in a stent graft, the tubular graft 380 comprising:
a first woven layer 390 that forms a first side of the tubular graft 380, the first woven layer
having a set of first warp ends;
a second woven layer 396 that forms a second side of the tubular graft 380, the second woven
layer having a set of second warp ends, wherein the second warp ends are distinct from the first warp
ends (on different edges of the tubular graft, therefore are distinct); 
wherein a triangular portion of the woven pocket flap 386 forms an exterior surface of the
tubular graft 380 (see annotated figure 4 above with respect to the triangular shape of the woven
pocket flap 128, similar to 386), and
a woven pocket flap 386 that extends from the first woven layer 390, wherein a pocket opening
388 (see opening in Figure 12D) is defined between the woven pocket flap 386 and the first woven layer 390, and wherein the woven pocket flap includes at least one common weft yarn with the first woven
layer 390 (paragraph 61), and wherein the woven pocket flap 386 includes a mouth 130 (see Figure 4) configured to provide access to the opening woven pocket flap 386, the mouth 130 facing a proximal direction or a distal direction (see paragraph 74 “Other positions of the slit opening 130, such as perpendicular to the longitudinal axis of the longitudinal tubular graft portion, or at another angle relative to the longitudinal axis of the longitudinal tubular graft portion, are contemplated, this entails that 130 would be rotated 90 degrees to either towards a proximal or a distal direction).
	With regards to claim 22, Van Hulle discloses wherein the woven pocket flap 386 includes a set
of third warp ends, and wherein within a pocket area, the third warp ends are distinct from the first
warp ends and the second warp ends (Paragraph 71- warp ends used in weaving the inner tubular wall
should be kept separate from the warp ends being used in weaving the outer tubular wall to be sure
that the pouch is woven to maintain a functional internal open area).
With regards to claim 23, Van Hulle discloses wherein a first end of the triangular portion has more warp ends than a second end of the triangular shape, and wherein the first end is adjacent to the
pocket opening (see annotated figure 4 above - first (bottom) end is adjacent the pocket opening as
shown below. The pocket opening is simply the opening within the woven pocket flap, and thus the
triangular shape of the pocket flap has a triangular-like opening - hence the first and second ends of the
triangular shape both being adjacent to the pocket opening).
With regards to claim 24, Van Hulle discloses further comprising a second woven pocket flap
392 that extends from the second woven layer 396, wherein a second pocket opening 394 is defined
between the second woven pocket flap 392 and the second woven layer 396, and wherein the second
woven pocket flap 392 includes at least one common weft yarn with the second woven layer 396
(paragraph 90 - integrally woven tubular graft containing two circumferential pouches).
With regards to claim 25, Van Hulle discloses further comprising a second woven pocket flap
392, wherein the mouth 398 is formed by the first woven pocket flap 386, and wherein the mouth 398 faces the proximal direction (see paragraph 74 and claim rejection 1 above) for receiving a first portion of a stent and wherein a second mouth 400 formed by the second woven pocket flap 392 faces the distal direction (see paragraph 74 and claim rejection 1 above) for receiving a second portion of the stent (paragraphs 50 and 52).
With regards to claim 26, Van Hulle discloses wherein the pocket opening receives a portion of
a stent (paragraphs 50 and 52).
With regards to claim 27, Van Hulle discloses wherein a securement point (Applicant defines
securement point thermal bonding, a sewn knot or other sewn structure, one or more applied
adhesives, and/or any other suitable structure or method; Van Hulle's securement points gives examples
of stitch, adhesive, or otherwise; therefore both securement points are functionally equivalent as they
lock a stent/element in place) is formed between the woven pocket flap and the first woven layer to
lock the portion of the stent within the pocket opening, and wherein the securement point is spaced
from an edge of the woven pocket flap (paragraph 51- slit opening may be closed by stitch, adhesive, or
otherwise, in order to, for example, hold in position an element which has been placed in the pouch).
With regards to claim 28, Van Hulle discloses wherein a mouth 402 for accessing the pocket
opening 388 extends radially outward from to an exterior surface of the tubular graft 380 (Figure 12C-
12D - longitudinal pouch 398 comprises a slit opening (mouth) 402, therefore the slit opening 402 may
extend radially outward due to the common features of a slit being able to open out in a radial fashion;
as well as slit opening 402 being part of a pouch 398, pouches having circular features).
Conclusion
Applicant's amendment necessitated the grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE NON-FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAIHAN R KHANDKER whose telephone number is (571)272-6174. The examiner can normally be reached Monday - Friday 7:00 PM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RAIHAN R. KHANDKER
Examiner
Art Unit 3771



/RAIHAN R KHANDKER/Examiner, Art Unit 3771                                                                                                                                                                                                        
/KATHERINE H SCHWIKER/Primary Examiner, Art Unit 3771